Citation Nr: 1308558	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for diabetes mellitus, type 2.    

3. Entitlement service connection for arthritis in multiple joints.

4. Entitlement to service connection for arthritis of the feet, to include as secondary to cold injury residuals.  

5. Entitlement to service connection for kidney disease and residuals of a kidney transplant, to include as secondary to diabetes mellitus, type 2.

6. Entitlement to service connection for left foot hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

This matter is on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.     

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.

In a January 2013 decision, the RO granted service connection for left ear hearing loss, tinnitus, and for arthritis in the hands.  This represents a full grant of these benefits sought on appeal and they are no longer on appeal.  Shoen v. Brown, 6 Vet. App. 456 (1994).  Also, the Veteran's claim of entitlement to service connection for arthritis was not specific to any particular joint.  However, he has specifically raised the argument that he has arthritis in the feet that is due to cold injury residuals.  As such, this aspect of the claim has been separated from the more general claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Right ear hearing loss is not currently shown.  

2.  Arthritis in the feet or other joints, diabetes mellitus, a kidney disorder and left foot hallux valgus were not shown in service or for many years thereafter, and are unrelated to active duty service.

3.  Arthritis in the feet is not related to cold injury residuals.  

4.  As service connection for diabetes mellitus is not warranted, there is no basis for service connection for a kidney disorder as secondary to diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by service, is not related to service and is not currently shown.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  Diabetes mellitus, type 2, was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3.  Arthritis in multiple joints was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  Arthritis of the feet was not incurred in or aggravated by service, and is not related to service or to cold injury residuals.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

5.  Kidney disease, to include residuals of a kidney transplant, was not incurred in or aggravated by service, and is not related to service or to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

6.  Left foot hallux valgus, was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May and August 2009 that fully addressed all notice elements and which were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Although the Veteran has raised the argument that his kidney disorder may be related to his diabetes mellitus, neither notice letter provided the Veteran with notice on how service connection may be established on a secondary basis under 38 C.F.R. § 3.310.  However, this omission is of no prejudice to the Veteran, as this avenue of entitlement was discussed with the Veteran at the hearing and, in any event, service connection for diabetes mellitus has not been established.  Thus, as was mentioned at the hearing, the issue is "moot . . . without the establishment of service connection for the diabetes," and there is no longer any need to provide this notice.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the RO has obtained a large amount of private treatment records, and the Veteran has submitted statements in support of his claim.  The Board notes that his service treatment records and treatment records in possession by the Social Security Administration (SSA) are unavailable and appear to have been destroyed in both cases.  Nevertheless, the Board is satisfied that a diligent effort has been made by the RO to acquire them.  

Next, VA examinations with respect to the issues on appeal were obtained in October 2011, October 2012 and January 2013.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or opinion, it must ensure that the examination and/or opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Next, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2011.  This hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and extent of the disorders on appeal, and he was specifically able to testify about his history of symptoms related to each disorder.  Significantly, neither he nor his representative has indicated that he has been prejudiced in his hearing.  

Finally, this appeal was remanded by the Board in August 2011, and the Board is now satisfied that there was substantial compliance with this Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, the RO was instructed to acquire all private health records that may be relevant to the issues on appeal and to obtain VA examinations and opinions to address the nature and onset of his claimed disorders.  

In response, the Veteran underwent VA examinations in October 2012 and January 2013 which, as stated above, the Board finds are adequate for adjudication purposes.  After the completion of that development, the claims were readjudicated and the Veteran was sent a supplemental statement of the case in January 2013.  Accordingly, the Board finds substantial compliance with the Remand requests, and no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, the United States Court of Appeals for the Federal Circuit has recently held that service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).    Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

As is relevant here, disorders such as arthritis, diabetes mellitus and nephritis are disorders that are specifically listed as chronic under 38 C.F.R. § 3.309(a).  Moreover, VA has historically considered sensorineural hearing loss to be an "organic disease of the nervous system," which is also considered chronic under 38 C.F.R. § 3.309(a).  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.B.12.a.  Therefore, service connection based on continuity of symptoms is for consideration for these disorders.  However, since hallux valgus is not considered a chronic disease under 38 C.F.R. § 3.309(a), this disorder may not be service connected under 38 C.F.R. § 3.303(b).  

In addition to the above, service connection will be presumed for such chronic diseases if they are manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The claims on appeal were specifically and adequately described by the Veteran during his hearing before the Board in July 2011.  On that occasion, he attributed his hearing loss to his regular training sessions at a rifle range where, in addition to shooting, he was often positioned in a trench to change targets for other training units.   

The Veteran also asserted that his left foot bunion began while on active duty, and specifically speculated that it was due primarily to the routine standing and marching.  While he sought treatment for his left foot bunion in the years shortly after leaving active duty, he acknowledged that these records were no longer available.  With regard to his diabetes, he argued that this was due to the food he ate in Germany, and he also asserted that his arthritic condition was the result of cold exposure while he was stationed in that location.  Finally, while he did not assert a relationship between his kidney disorder and active duty, he did raise the argument that it was due to his diabetes mellitus.  However, after a review of the competent evidence, the Board concludes that service connection is not warranted for any of the disorders on appeal.  

As initial matter, the evidence indicates that the Veteran's service treatment records are unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the Veteran in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Even though the Veteran's service treatment records are not of record, the Board nevertheless notes that none of the claimed disorders were noted until many years after he left active duty.  For example, according to a December 1995 treatment note, where he was being evaluated for chronic renal failure, the Veteran had been receiving treatment for diabetes mellitus for the previous 20 years, or in approximately 1965.  While these records do not indicate when his renal failure began, the December 1995 treatment note suggests that it was a result of his underlying diabetes.  As such, the Board will presume that the Veteran's kidney disorder did not exist prior to the onset of his diabetes mellitus.   In any event, there is no clinical evidence to indicate that either of these disorders began until at least 17 years after he left active duty.  

With regard to his assertions of arthritis, the Veteran has not specified which joints he was referring to, and the evidence of record does reflects various possible indications of arthritis.   However, the earliest clinically observed symptoms of potential arthritis were not until October 1998, when he was evaluated for complaints concerning his right shoulder.  Additionally, his range of motion was normal, his pain was not reproducible, and he was never actually diagnosed with an underlying disorder.  

The first occasion where he was clinically diagnosed with arthritis in any specific joint was not until July 2011, where he was diagnosed with osteoarthritis in the patellofemoral joint of the right knee.   While he has asserted that he has arthritis in the feet due to cold injury residuals, this was not diagnosed until his VA examination in January 2013.  In any event, even if one were to apply his first observed musculoskeletal joint complaints in October 1998 as the first onset or indication of arthritis, this is still approximately 40 years after he left active duty.  Therefore, the clinical evidence does not indicate that any of these disorders has persisted since service.  

Moreover, as the evidence also does not indicate the presence of arthritis, a kidney disorder or diabetes mellitus within one year of active duty, service connection on a presumptive basis is not for application.  38 C.F.R. §§ 3.307, 3.309.

In addition to the documented post-service treatment records, which fail to document any findings of complaints, treatment, or diagnosis of these disorders for many years after he left active duty service, the evidence also includes the Veteran's statements asserting long-standing symptoms.  The Board must assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility. While the former is a legal concept determining whether testimony may be heard and considered, the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As a layperson, the Veteran is generally not competent to self-diagnose medical disorders such as diabetes, hearing loss, arthritis in the joints, kidney disorders or hallux valgus, as these are disorders that are not identifiable by obvious indications, and require a diagnosis that is "medical in nature."  See Jandreau, 492 F.3d at 1377.   Nevertheless, the Veteran is competent to provide lay testimony to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of arthritis, diabetes and kidney disorder since active service, while competent, is nonetheless not credible.  First, while not dispositive, the Board emphasizes the multi-year gap between active duty service and his initial complaints many years later.  Specifically, approximately 17 years passed between his discharge from service and the earliest suggested point at which his diabetes became manifest.  Moreover, there were no arthritis related complaints or kidney disorder symptoms noted for decades after he left active duty.  While the mere presence of a multi-year gap between his active duty and his initial complaints does not render his credibility per se invalid, it does impact the probative value of such statements. Buchanan v. Nicholson, 451 F.3d at 1331.

Additionally, while the evidence of record includes many volumes of medical treatment since approximately 1995, he never once on any occasion asserted that any of these disorders were related to active duty service.  In fact, his active duty service was never mentioned at all until the time he filed his claim in April 2009.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Therefore, service connection for arthritis of any joint, diabetes mellitus or kidney disorder, is not warranted based on a continuity of symptoms under 38 C.F.R. § 3.303(b) either through the competent evidence or his statements.  Additionally, even though the Veteran has asserted that his hallux valgus was present since active duty, it not a "chronic" disorder as specifically listed under 38 C.F.R. § 3.309(a).  Therefore, service connection for is not warranted for any of these claimed disorders based on continuity of symptoms under 38 C.F.R. § 3.303(b).  

Regarding the Veteran's complaints of right ear hearing loss, service connection is not warranted for this disorder, as it is not currently shown.  Specifically, the only occasion where he underwent audiometric testing at a VA examination in October 2011, where none of the measured tonal frequencies from 500 to 4000 Hz was in excess of 25 dB.  While the speech discrimination in his right ear was 94 percent, 38 C.F.R. § 3.385 requires that it be less than 94 percent in order to constitute impaired hearing.  Therefore, the requirements of 38 C.F.R. § 3.385 have not been met.  

Given that the record is devoid of any current clinical evidence of impaired hearing for VA purposes in the right ear, the Board is left to conclude that there is not current right ear hearing disorder.  Moreover, although the Veteran has asserted diminished hearing, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service, or a service-connected disability, and current complaints. In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes mellitus, kidney disorder, arthritis of the feet or any other joint, or hallux valgus to active duty service or to a service-connected disability.  

With regard to the Veteran's diabetes, the Board places significant probative value on a VA examination in October 2012 that was directed specifically toward this disorder.  Specifically, after a review of the Veteran's claims file and interview with the Veteran, the examiner recognized the long-standing diagnosis of diabetes mellitus.  However, the examiner also provided the opinion that it was less likely than not that the Veteran's diabetes mellitus was related to active duty.  

In providing this opinion, the examiner reflected that the Veteran stated that he was told he had "pre-diabetes" a few years after he left active duty.  However, he did not receive treatment for this condition for years thereafter.  The examiner also observed that, according to a December 1995 treatment note, he was not treated for diabetes until about 15 to 20 years after he left active duty.  

The Veteran underwent another VA examination in January 2013 that was specifically directed toward diabetes mellitus.  On this occasion, after a review of the claims file, this examiner also opined that it was less likely than not that the Veteran's diabetes mellitus was related to active duty service.  In addition to noting that this disorder did not arise until many years after active duty service, the examiner also pointed out that the Veteran was not exposed to any agents known to cause diabetes mellitus and that he had a family history of this disorder.  

Regarding his claims of arthritis, the Veteran underwent a VA examination in January 2013, where he asserted that he has arthritis of the hands and feet that were due to cold weather exposure.  Upon examination, he exhibited arthralgia and pain in both feet, and X-ray imaging confirmed a diagnosis of arthritis in both feet.  

Based on these findings, the examiner concluded that the arthritis in the Veteran's hands was related to cold exposure.  It was on this basis that he was service-connected for this disorder in January 2013.  However, the VA examiner also opined that it was less likely than not that his feet arthritis was related to such exposure.  In providing this opinion, the examiner reflected that while X-rays of the hands indicated subchondral cyst formation in the hands (which could be consistent with cold injuries) the X-rays of the feet and knees did not show arthritis that was consistent with cold-induced arthritis.  

The Board would also note that, even if subchondral cysts were present in the feet, the mere fact that they "could" be related to cold exposure would have been insufficient to warrant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) (opinions using language such as "could have" are speculative in nature and are insufficient for adjudication purposes).  As for any other arthritis disorders observed in the record, such as his right knee and shoulder, there is no competent evidence to indicate that either is related to active duty service, and no physician has suggested such a relationship.  

At that same VA examination in January 2013, the examiner also diagnosed mild hallux valgus in the left foot, although it was not deemed to be so significant that it would impact his employment.  After a review of the record and interview of the Veteran, the examiner opined that it was less likely than not that this disorder was related to active duty service.  In so concluding, the examiner pointed out that there was no competent evidence that hallux valgus was present during active duty and that this disorder "usually takes years to develop."  

The Board finds that these examinations and resulting opinions are adequate for adjudication purposes.  The examiner reviewed the claims file and conducted a thorough examination and interview with the Veteran.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The examiner also offered sufficient conclusions with supporting data as well as a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the Veteran has not presented any medical evidence to contradict this examiner's conclusions.  Therefore, these examinations are afforded significant probative value.  

Moreover, the evidence of record does not indicate that any of his arthritic conditions, kidney disorder or hallux valgus is related to active duty service.  Specifically, there is no competent evidence of record showing such a relationship between these disorders and the Veteran's active duty service, nor has any treating physician concluded that such a relationship exists.  

With regard to whether any of the claimed disorders are related to another service-connected disorder, the Board concludes that service connection is not warranted for any disorder on this basis.  See 38 C.F.R. § 3.310.  First, although the evidence does indicate that his kidney disorder is related to his diabetes, the Board has determined that service connection for diabetes mellitus is not warranted.  As such, there is no underlying service-connected disability to which his kidney disorder may be associated.  

Additionally, although the RO has determined that the Veteran has arthritis in the hands that is related to cold injury residuals, there has not been any evidence to indicate that his arthritis in the right knee or shoulder is related to any such exposure.  Indeed, the Veteran has not so asserted.  Therefore, there is no basis for service connection for any disorder on appeal as secondary to a service-connected disability.  

The Board has also considered Veteran's statements in support of his claim, and specifically his assertions about how his disorders are associated with other disabilities and his active duty service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to provide testimony regarding the etiology of his arthritis, diabetes mellitus, hallux valgus and kidney disorder.  Id.  Even though the Veteran may testify about symptoms related to these disorders, he is not competent to provide testimony that the symptoms are related to a service-connected disability or active duty service.  Rather, such opinions require medical training and sufficient reasons and bases in support. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

While the Board recognizes that the Veteran's competent statements regarding symptoms since service may be a factor for consideration, the VA examination reports have made clear that such statements were considered when the examiners rendered their opinions.  In any event, it has been previously established that these statements are of limited credibility.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims, and service connection for left foot hallux valgus, diabetes mellitus, kidney disorder, right ear hearing loss and arthritis to the feet or any other joint must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for right ear hearing loss is denied.

Service connection or diabetes mellitus, type 2, is denied.    

Service connection for arthritis in multiple joints is denied.  

Service connection for arthritis of the feet, to include as secondary to cold injury residuals, is denied.
  
Service connection for kidney disease and residuals of a kidney transplant, to include as secondary to diabetes mellitus, type 2, is denied.

Service connection for left foot hallux valgus is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


